DETAILED ACTION
This is the first Office Action regarding application number 17/375,050, filed on 07/14/2021, which claims priority to provisional application number 63/052,988, filed on 07/17/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-6 are currently pending.
Claims 1-6 are examined below.
No claim is allowed.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 is missing a terminal period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the terms “short-wave infrared” and “SWIR spectral range”. The examiner has reviewed the applicant’s disclosure and representative examples of prior art and finds that there is no specific range of wavelengths that are defined by the term SWIR. Multiple evidentiary sources define SWIR differently, and the applicant’s specification does not define SWIR in a way that sufficiently describes the term’s metes and bounds.
Claim 1 recites the term “native PbClx passivation” and “native ligands”. These terms are insufficiently defined because there is no claimed steps that would inform skilled artisans exactly what the native passivation and native ligands are made of, as they are entirely dependent on the process used to produce the nanocrystals. What exactly are the “native ligands”? There are likely scenarios where the nanocrystals can be produced without the use of ligands, so the requirements recited render the claimed invention as too vague to understand what competing photodiodes might be infringing. For example, if a pure PbS nanoparticle is obtained and a pure PbClx shell is added to the particle, should this be construed as a “native” PbClx passivation? The examiner is concerned that the last two “wherein” limitation of claim 1 are some sort of hybrid product-by-process claims that are serving only to make the claim ambiguous. Clarifying amendments to the specific final structure of the absorber layer material would be immensely helpful. Claims 2-6 are also rejected as they each include by reference the indefinite recitations of claim 1.
Claim 6 recites generally TBAI and EDT ligands. The examiner finds the claim confusing since claim 1 requires that native ligands are exchanged with halide ligands. Are the halide ligands replaced with TBAI and EDT ligands? Or are the TBAI and EDT ligands replacing some other material on the nanocrystal? The examine is unclear because there is uncertainty related to what specific materials the final nanocrystal and absorber layer structure must include.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CHUANG (“Improved performance and stability in quantum dot solar cells through band alignment engineering”) in view of WINSLOW (“Quantification of a PbClx Shell on the Surface of PbS Nanocrystals”) and FAN (“Mixed Lead Halide Passivation of Quantum Dots”).
Regarding claim 1, CHUANG teaches a photodiode, comprising: 
at least one absorber layer comprising a plurality of PbS nanocrystals (PbS-TBAI ligand layer and PbS-EDT ligand layer).

    PNG
    media_image1.png
    219
    373
    media_image1.png
    Greyscale

CHUANG does not disclose expressly that the PbS nanocrystals also include a PbClx shell.
WINSLOW teaches that PbS nanoparticles prepared using the hot-injection method reacting a large excess of PbCl2 and oleylamine ligands also includes a PbCl shell surrounding a PbS core (Fig. 4 below). WINSLOW states that the presence of an insulating PbClx shell includes improved resistance to oxidation and prolonged stability (pg. 209).

    PNG
    media_image2.png
    411
    408
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify CHUANG and prepare the PbS nanoparticles using a large excess of PbCl2 to produce an insulating PbClx shell as taught by WINSLOW to achieve improved resistance to oxidation and prolonged stability. The examiner concludes that using the procedures of WINSLOW would result necessarily in a PbS/PbClx core/shell nanocrystal exhibiting native PbClx passivation on the (100) crystal plane surfaces and oleate ligands on the (111) crystal plan surface, as illustrated by WINSLOW in Figure 4 above.
FAN teaches PbS quantum dots promising for light sensing applications where oleate ligands are exchanged with halide ligands, and are shown to be effective to improve passivation and facilitate charge transport (pg. 2). FAN also reports that PbS materials are reported to harvest the solar spectrum up to 2000nm (pg. 1, see also Fig. 1a).

    PNG
    media_image3.png
    329
    689
    media_image3.png
    Greyscale

It would have been obvious to skilled artisans to further modify CHUANG and exchange oleate ligands with halide ligands as taught by FAN to improve passivation and facilitate charge transport. The examiner concludes that using the procedures of FAN with the procedures of WINSLOW would result necessarily in the claimed core/shell nanocrystal having halide ligands on the (111) crystal plane surface because the oleate ligands illustrated by WINSLOW are only on the (111) plane.
The prior art documents cited above fully describing and suggesting the claimed absorber layer having the recited core/shell nanocrystals, the examiner concludes that the final “wherein” limitation describing functional performance of the device related to SWIR (around a between 700-2000nm) diode-rectification and conversion would be satisfied by the prior art teachings, and that this final limitation does not require any additional feature or capability beyond what is already taught by the prior art.

Regarding claim 2, the combination of CHUANG, WINSLOW, and FAN teaches or would have suggested the photodiode according to claim 1, further comprising a metal oxide (CHUANG teaches ZnO) or organic semiconductor-based electron-transport layer situated on a bottom surface of the absorber layer and a metal oxide hole-transport layer (CHUANG teaches MoO3, pg. 798, as part of Au anode) situated on an upper surface of the absorber layer.

    PNG
    media_image1.png
    219
    373
    media_image1.png
    Greyscale


Regarding claim 3, the combination of CHUANG, WINSLOW, and FAN teaches or would have suggested the photodiode according to claim 2, wherein the electron-transport layer comprises ZnO, TiO2, or fullerenes (CHUANG teaches ZnO layer).

Regarding claim 4, the combination of CHUANG, WINSLOW, and FAN teaches or would have suggested the photodiode according to claim 2, wherein the hole-transport layer comprises MoOx, VOx, or NiO (CHUANG teaches MoO3, pg. 798, as part of Au anode).

Regarding claim 6, the combination of CHUANG, WINSLOW, and FAN teaches or would have suggested the photodiode according to claim 1, wherein the absorber layer comprises a PbS/PbClx-TBAI absorber layer that is ligand-exchanged with tetrabutylammonium iodide (TBAI) and a PbS/PbClx-EDT absorber layer that is treated with a 1,2-ethanedithiol (EDT) ligand solution (CHUANG teaches the claimed two-layer arrangement of PbS-based nanocrystals with both TBAI and EDT ligands).

    PNG
    media_image1.png
    219
    373
    media_image1.png
    Greyscale



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHUANG (“Improved performance and stability in quantum dot solar cells through band alignment engineering”) in view of WINSLOW (“Quantification of a PbClx Shell on the Surface of PbS Nanocrystals”) and FAN (“Mixed Lead Halide Passivation of Quantum Dots”) as applied to claim 2 above, and further in view of LUTHER (US 2017/0342316 A1).
Regarding claim 5, the combination of CHUANG, WINSLOW, and FAN teaches or would have suggested the photodiode according to claim 2, but does not disclose expressly that the hole-transport layer comprises Spiro-OMeTAD or polytriarylamine.
LUTHER teaches a device having PbS nanomaterials with a hole transport layer comprising spiro-OMeTAD and MoOx (para. 45), and reports that the two together may improve current collection performance.
It would have been obvious to skilled artisans to modify CHUANG and add spiro-OMeTAD to the hole-transport layer as taught by LUTHER to improve current collection performance.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721